Exhibit 10.4

 

AMENDMENT
TO
EMPLOYMENT AGREEMENT

 

This Amendment to Employment Agreement (the “Amendment”) is made as of April 19,
2005 by and between Chris D. Wheeler (the “Employee”) and Gables Residential
Trust, a Maryland business trust with its principal place of business in
Atlanta, Georgia (the “Company”).

 

WHEREAS, the Company and the Employee are parties to that certain Employment
Agreement dated March 16, 1998, as subsequently amended (the “Employment
Agreement”).

 

WHEREAS, the Company and the Employee desire to amend the Employment Agreement
solely to the extent set forth herein.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
in this Amendment and in the Employment Agreement, the parties mutually agree as
follows:

 

1.                                       Amendment

 


(A)           SECTION 1 OF THE EMPLOYMENT AGREEMENT IS HEREBY AMENDED BY ADDING
THE FOLLOWING SENTENCE AT THE END THEREOF:


 

“Notwithstanding the foregoing, the Employment Period shall expire on
December 31, 2005 unless the parties agree in advance in writing to extend the
Employment Period.”

 


(B)           SECTION 2(A) OF THE EMPLOYMENT AGREEMENT IS HEREBY AMENDED BY
DELETING THE SECOND SENTENCE THEREOF AND SUBSTITUTING THEREFOR THE FOLLOWING:


 

“Employee shall serve as Executive Chairman of the Company effective as of
March 1, 2005.”

 


(C)           SECTION 3(A) OF THE EMPLOYMENT AGREEMENT IS HEREBY AMENDED BY
DELETING SAID SUBSECTION IN ITS ENTIRETY AND SUBSTITUTING THEREFOR THE
FOLLOWING:


 

“(a)         Base Salary.  Effective as of March 1, 2005, the Company shall pay
Employee an annual salary of $273,000 during the Employment Period (‘Base
Salary’).  Base Salary shall be payable in accordance with the Company’s normal
business practices, but in no event less frequently than monthly.”

 

2.                                       Effect of Amendment

 

Except as amended hereby, the Employment Agreement shall remain in full force
and effect.

 

--------------------------------------------------------------------------------


 

3.                                       Counterparts

 

This Amendment may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which together shall constitute one
instrument.

 

IN WITNESS WHEREOF, this Amendment to Employment Agreement is entered into as of
the date and year first above written.

 

 

GABLES RESIDENTIAL TRUST

 

 

 

 

 

By:

/s/ David Fitch

 

 

 

Name:  David Fitch

 

 

Title:  Chief Executive Officer and President

 

 

 

 

 

/s/ Chris D. Wheeler

 

 

Chris D. Wheeler

 

2

--------------------------------------------------------------------------------